ITEMID: 001-23109
LANGUAGEISOCODE: ENG
RESPONDENT: FIN
BRANCH: ADMISSIBILITY
DATE: 2003
DOCNAME: USKI v. FINLAND
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Elisabeth Palm
TEXT: The applicant, Mr Jorma Uski, is a Finnish national, who was born in 1949 and lives in Jyväskylä.
The facts of the case, as submitted by the applicant, may be summarised as follows.
In 1988 the applicant and another man, A., intended to found a real estate company K. They bought two pieces of property and signed the purchase deeds on behalf of K. The applicant owned 8/30 parts of the shares of K. and A. owned 22/30 parts of them.
In December 1988 the applicant sold his shares to his female friend T. Later the foundation of K. elapsed as the applicant and A. had failed to apply for its registration within the relevant time-limit. Their application concerning the registration to the Land Registry of the real estates on behalf of K. was refused as K. had never been registered as a company within the meaning of the Companies’ Act.
Some years later the applicant failed to pay a loan he had guaranteed on behalf of K. The Bailiff ordered that the above-mentioned real estates be sold in a forced auction in September 1995. The applicant objected to this and informed the Bailiff that he did not own any of the real estates as he had sold his shares of K. to T. already in 1988.
The applicant’s appeal against the Bailiff’s decision was not examined by the County Administrative Board as the applicant was not found to be a party to the proceedings as he had not owned the real estates. It was found that it was only the actual owner who had the sole competence to make such an allegation (T. had not appealed against the Bailiff’s decision). Insofar as A.’s part of the shares was concerned, the Board found that A. had not been informed of the Bailiff’s decision. The relevant time-limit for appeal was returned to A.
On 15 August 1997 the County Administrative Board ordered the forced auction to be adjourned until it had examined A.’s appeal. In the meantime, it ordered that A. should institute proceedings before the local District Court in order to establish the real owners of the real estates. He was also requested to inform the Board of the outcome of such proceedings if he wished to continue the examination of his appeal before the Board.
On 12 May 1998 A. and K. instituted civil proceedings against the applicant, a bank, and various other parties, requesting the District Court to confirm that the real estates were owned by K., that A. owned 22/30 parts of K., and that T. owned 8/30 parts of it. They argued that the Bailiff’s decision to seizure the real estates and to order them to be auctioned in order to pay the applicant’s debts was illegal as the applicant was not an owner any more. They, thus, requested that the seizure be quashed by the District Court.
On 18 June 1998 the District Court dismissed the case insofar as it concerned the claims instituted by K., finding that the case was based on the County Administrative Court’s decision of 15 August 1997 in which A.’s appeal had not been examined insofar as it concerned T.’s possible ownership of the shares as T. (nor K.) had not appealed against the Bailiff’s decision herself. It considered that the Board’s decision only concerned the question whether A.’s ownership was to be confirmed and that it, thus, lacked competence to examine the case any further in that respect. It adjourned the case insofar as A.’s ownership was at issue.
K. appealed against the District Court’s decision to the Court of Appeal which upheld the District Court’s decision on 31 May 1999. Both T. and the applicant sought leave to appeal from the Supreme Court even though it was only K. who had appealed against the District Court’s decision to the Court of Appeal. On 2 May 2000 the Supreme Court refused the applicant and T. leave to appeal.
On 4 November 1998 the District Court issued a judgment by default in respect of the rest of the case, i.e. in respect of A.’s ownership of the real estates. It confirmed that A. owned 22/30 parts of each of the two real estates as he had owned 22/30 parts of K.’s shares and as the foundation of K. had elapsed, in which occasion the assets of K. were returned to the owners of its shares.
The District Court having confirmed that A. owned 22/30 parts of the real estates at issue, the Bailiff rectified, on 18 December 1998, his own earlier seizure decision and ordered that only 8/30 parts of the real estates were to be seized and auctioned (i.e. he annulled the decision only insofar as A.’s property was concerned). As T. had failed to institute any proceedings within the relevant time-limit to have her ownership to the rest of the real estates confirmed, and as no-one else had instituted such proceedings either, the seizure decision concerning the 8/30 parts of the real estates stayed unchanged.
The applicant, A. and T. all appealed to the District Court against the Bailiff’s decision concerning the seizure of the 8/30 parts of the real estates. The applicant’s and A.’s appeals were dismissed as they were not found to be affected by the decision which concerned seizure of T.’s property.
T.’s appeal was dismissed by the District Court on 9 April 1999 because the Bailiff’s decision of 18 December 1998 had concerned only the rectification of his earlier decision in respect of the part of the real estate owned by A. and as there is no appeal against a decision not to rectify a decision (i.e. no new decision had been issued in this respect and the decision of September 1995, against which T. had failed to appeal within the relevant time-limit, was still valid).
The applicant, A. and T. appealed against the District Court’s decision to the Court of Appeal which, on 2 July 1999, upheld the District Court’s decision. On 11 February 2000 the Supreme Court refused all the parties leave to appeal.
In the meantime, on 18 April 1999, the applicant, A. and T. all requested from the Court of Appeal that the forced auction, which was planned to be held on 14 May 1999, be cancelled until the Court of Appeal had examined their appeal against the District Court’s decision of 9 April 1999. The applicant, among others, argued that the auction would be illegal and claimed that the County Administrative Board had adjourned the enforcement of the seizure decision until the question of the ownership had been legally decided and until the parties had informed the Board, within three months’ time-limit, of that decision.
This request was refused by the Court of Appeal on 26 April 1999. It found that an auction which had already been announced publicly could only be cancelled if there were exceptional reasons for such a cancellation and if the person seeking for such a cancellation had paid a full guarantee of the auction expenses. As the applicant and his counterparts had not submitted any such exceptional reasons to their request nor paid the guarantee, the Court of Appeal could not accept their appeal.
On 5 May 1999 the Supreme Court refused the parties leave to appeal. Their later request to re-open the proceedings was rejected by the Supreme Court on 24 May 1999.
The 8/30 parts of the real estates were sold in an forced auction on 14 May 1999.
The applicant, A. and T. all complained about the enforcement of the forced auction to the District Court. They argued, inter alia, that the County Administrative Board had ordered on 15 August 1997 that the forced auction shall be adjourned until the Board had examined A.’s appeal after the final decision had been issued in the proceedings concerning the ownership of the real estates. As those proceedings had not yet ended at the time of the forced auction, the auction was to be considered illegal and should, thus, be annulled. The applicant also claimed that the District Court judge was biased as he had participated also in the proceedings concerning the applicant’s earlier appeals in respect of the same seizure of the same real estates.
On 16 July 1999 the District Court rejected the applicant’s and the other parties’ complaints. It found that the final decision concerning the ownership proceedings had been issued on 4 November 1998 when the District Court had issued a judgment by default. The Bailiff had informed the County Administrative Court orally about the decision. As the County Administrative Board had found no reason to a further adjournment of the auction after having received that information, the District Court found the complaint manifestly ill-founded.
The applicant, A. and T. appealed against the District Court’s decision to the Court of Appeal which, on 23 December 1999, upheld the District Court’s decision. It found that, even though the County Administrative Board’s decision would have been needed in order to continue the seizure which had been adjourned by the County Administrative Board, it was important to note that the real estates had in fact been auctioned also in order to pay the debts of A. That payment was, however, based only on the Bailiff’s later seizure decision of 12 November 1998 which had not been appealed against. Thus, there was no need for the protection of A.’s legal rights in respect of the earlier seizure as the question was to be regarded only of theoretical interest. Insofar as the other part of the real estates was auctioned, the Court of Appeal noted that T.’s ownership had never been confirmed by a court and that, thus, that part could be auctioned in order to pay the applicant’s debts.
On 21 December 2000 the Supreme Court refused the applicant leave to appeal.
In 1999 the applicant, A. and T. requested the police to investigate whether the Bailiff, the County Administrative Board and various other authorities had committed an offence when allowing the auction to take place even though the Board’s decision of adjourning the enforcement proceedings had still been valid. Having received the relevant police report the local public prosecutor decided, on 6 July 1999, not to institute criminal proceedings against anyone as he found that the Board’s decision had not been valid any more (as the Bailiff had informed the Board within the relevant time-limit of the final court decision concerning the ownership proceedings) and that no offence had been committed by any of the relevant authorities involved.
The applicant has since submitted numerous complaints to various authorities, including, inter alia, the Parliamentary Ombudsman, the Chancellor of Justice, the Finnish President and the Minister of Justice. None of these complaints has been successful, no more than the applicant’s efforts to institute criminal proceedings against persons involved in the decision-making in some of these complaint proceedings.
